PearsoN, J.
There is no error. The only question presented is, whether the person, named as executor, is competent as one of the attesting witnesses to a will of personalty. It is settled, that the witness must be disinterested at the time of the attestation, and it is decided in Allison v. Allison, 4 Hawks 141, cited and approved in Tucker v. Tucker, 6 Ire. 161, that a right to commissions is such an interest as disqualifies a witness. An executor has a right, by law, to commissions upon the receipts and disbursements of the assets. The fact, that the witness renounced, and executed a release, does not remove the disqualification, which existed at the time of the attestation.
No unnecessary costs were incurred in reference to the will, so far as it concerned the real estate. It was, therefore, right to require the propounders to pay the costs of the proceeding.
Per Curiam. Judgment affirmed.